                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                             )           Case No. 4:20CR03099
                                                      )
                       Plaintiff,                     )
                                                      )
-vs-                                                  )          MOTION TO COMPEL
                                                      )        IDENTITY OF VICTIM AND
IAN WAGNER,                                           )            EX-BOYFRIEND
                                                      )
                       Defendant.                     )



       COMES NOW, Defendant, Ian Wagner, by and through his attorney, Justin Kalemkiarian,

and moves this Court for an Order requiring the Government to provide the identities of the alleged

victim and the alleged victim’s ex–boyfriend, a witness in this case, to Defendant to prepare his

defense.

       WHEREFORE, Defendant prays for an Order of this Court permitting the disclosure, no

later than three weeks before trial, of the identities of the alleged victim and alleged victim’s ex–

boyfriend.

DATED: May 21, 2021.
                                                      Respectfully submitted,
                                                      Ian Wagner, Defendant

                                                      /s/ Justin Kalemkiarian
                                                      Justin Kalemkiarian, #25415
                                                      BERRY LAW FIRM
                                                      6940 O Street, Suite 400
                                                      Lincoln, NE 68510
                                                      justin@jsberrylaw.com
                                                      (402) 466-8444
